Title: To George Washington from Thomas Nelson, Jr., 2 September 1781
From: Nelson, Thomas, Jr.
To: Washington, George


                  
                     Dear sir
                     Richmond Sepr 2d 1781
                  
                  I had the agreeable intelligence of the arrival of Count de Grasse with his Armament announced to me at Camp yesterday.
                  My Happiness could not have been increas’d by any thing but the information communicated to me in your Letter of 27th past.  An Event so unexpected, and so much wish’d, cannot but be productive of the most happy consequences to this Country.
                  I think I can venture to assure you, that supplies of all sorts, as far as the productions of the Country extend, will be furnish’d in the greatest abundance.
                  The necessary orders for supplying the Troops on the route from George Town thro Alexandria & Dumfries to Fredericksburg are issued.  Should you take any other route I shall hope to be favor’d with a line on the subject, that proper measures may be adopted to lay in the necessary supplies.
                  I shall return to Camp in a few days, where I shall anticipate the greatest happiness in meeting you shortly, Believe me when I assure that I am Dear Sir with the highest esteem Your Obedt & very hle Sert
                  
                  
                     Thos Nelson jr
                     
                  
               